DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/28/2020, 4/5/2021, 7/29/2021, 3/17/2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Allowable Subject Matter
Claims 2-17 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 
 	a light-emitting device wherein “the first light-emitting element, the second light-emitting element, and the third light-emitting element comprise a common layer containing a light-emitting material that emits blue fluorescence, wherein the first light-emitting element, the second light-emitting element, and the third light-emitting element comprise a common layer containing a light-emitting material that emits yellow phosphorescence” in combination with the limitation wherein “light emitted from the first light-emitting element enters a first color conversion layer but does not enter a color filter, wherein light emitted from the second light-emitting element enters a second color conversion layer but does not enter a color filter, and wherein light emitted from the third light-emitting element does not enter a color conversion layer but is extracted through a first color filter” as recited in claim 2; 	a light-emitting device wherein “the first light-emitting element, the second light-emitting element, and the third light-emitting element comprise a common layer containing a light-emitting material that emits yellow phosphorescence, wherein the first light-emitting element and the third light-emitting element each comprise a layer containing a light-emitting material that emits blue fluorescence, wherein the second light-emitting element does not comprise the layer containing the light-emitting material that emits blue fluorescence, wherein light emitted from the first light-emitting element enters a first color conversion layer but does not enter a color filter, wherein light emitted from the second light-emitting element enters a second color conversion layer but does not enter a color filter, and wherein light emitted from the third light-emitting element is extracted without through a color conversion layer and a color filter” as recited in claim 6; and  	 a light-emitting device wherein “the first light-emitting element, the second light-emitting element, and the third light-emitting element comprise a common layer containing a light-emitting material that emits blue fluorescence, wherein the second light-emitting element comprises a layer containing a light-emitting material that emits yellow phosphorescence, wherein the first light-emitting element and the third light-emitting element do not comprise the layer containing the light-emitting material that emits yellow phosphorescence, wherein light emitted from the first light-emitting element enters a first color conversion layer but does not enter a color filter, wherein light emitted from the second light-emitting element enters a second color conversion layer but does not enter a color filter, and wherein light emitted from the third light-emitting element is extracted without through a color conversion layer and a color filter” as recited in claim 12. 	Claims 3-5, 7-11 and 13-17 are also allowed for further limiting and depending upon allowed claims 2, 6 and 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892